UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

DEARREA KING,
Plaintiff,
Case No. 2:18-cv-1060

v. JUDGE EDMUND A. SARGUS, JR.
Chief Magistrate Judge Elizabeth P. Deavers

CITY OF COLUMBIUS, et ai.,
Defendants.
OPINION & ORDER
This matter is before the Court on the Motions to Dismiss Defendants’ Third-Party
Complaint (ECF Nos. 83, 84) filed by Third-Party Defendants P.R. and Jaronn Collins (“Collins”),
respectively. These motions are ripe for review. For the reasons stated below, the Court GRANTS
the Motions to Dismiss Defendants’ Third-Party Complaint (ECF No. 83, 84) in accordance with
this Opinion and Order.
I.
A. Facts as Pled in the Third-Party Complaint
This civil action arises from the September 14, 2016 fatal shooting of Tyre King by Officer
Bryan Mason of the Columbus Division of Police. That day, Tyre King (13 years old) rode around
Columbus, Ohio, with four friends—Jaronn Collins (16 years old), Demetrius Braxton (16 years
old), A.B. (14 years old), and P.R. (12 years old)—in a car that P.R. had previously stolen from
her mother. (Def.’s Third-Party Compl. at { 7.) King carried a black “air-powered replica
handgun.” (/d.) Upon realizing the vehicle was running low on fuel, the group hatched a plan to

use Tyre’s replica firearm to rob someone for gas money. (Id. at § 9.)
P.R. parked the vehicle near the intersection of South 18th Street and East Capital Street,
located on Columbus’ near east side. (/d. at J 10.) After all five youths exited the vehicle, Tyre
gave his replica firearm to Collins, who then passed it to Braxton. (/d.) As the group began walking
down South 18th Street, Collins asked a pedestrian for the time. (/d. at J 11.) When the individual
approached the group, Braxton pointed the replica firearm at him, took $10 in cash, and threatened
to shoot. (/d.) The group then fled from the immediate area. (Jd. at { 12.) At that point, the group
of five split into three: P.R. and A.B. took the stolen cash, drove to a nearby gas station, and
refueled the car (Jd. at J 15); Collins fled from the area alone, on foot (Jd.); and Braxton hid his
outer clothing under a parked vehicle and gave the replica firearm to Tyre King. (Id. at § 12-13.)

Bystanders who had witnessed the robbery called 911, and Columbus Police Officers
immediately responded to South 18th Street. (/d. at 14.) Police officers chased Braxton and Tyre
King on foot. (/d.) Officer Mason ran parallel to that chase, one street over. (/d. at J 16.) When
Braxton and Tyre ran into Officer Mason’s path, Officer Mason ordered them to get on the ground.
(id.) Braxton complied; Tyre did not. (/d.) Instead, Tyre looked directly at Officer Mason while
pulling the replica firearm from his waistband. (/d. at { 17.) Officer Mason believed Tyre was
going to shoot, and so Officer Mason fired his service weapon at Tyre. (/d.) Those shots struck
and killed Tyre. The replica firearm was later recovered lying near him. (/d.)

B. Procedural History

On September 14, 2018, Plaintiff Dearrea King, as the administrator of Tyre King’s estate,
filed suit against Defendants City of Columbus (the “City”), Officer Mason, and the Division of
Police Chief (collectively “Defendants”). (See Pl.’s Compl. [ECF No. 1].) Plaintiff King alleges:
(1) wrongful death and survival action under 42 U.S.C. § 1983 and Ohio Revised Code § 2125.01;

(2) excessive force and unreasonable seizure under Section 1983 in violation of the Fourth and
Fourteenth Amendments; (3) racial discrimination under Section 1983 in violation of the
Fourteenth Amendment; (4) deliberate indifference under Sections 1983 and 1988 in violation of
the Fourth and Fourteenth Amendments; and (5) a Monell claim under Section 1983. (See id. at
36-39.)
On November 13, 2018, the City and Officer Mason sued P.R., Collins, Braxton, and A.B.
(See Third-Party Compl. [ECF No. 9].) The City and Officer Mason later dismissed all claims
against A.B. (See Defs.’ Notice of Dismissal [ECF No. 81].) And Braxton has not entered an
appearance. Thus, this matter only addresses whether Officer Mason and the City have asserted
valid third-party claims against P.R. and Collins. (See id. at 25-27.) As all parties’ briefs correctly
note, however, only Officer Mason can allege third-party claims against the Third-Party
Defendants; the City cannot. (See Collins’ Mot to Dismiss at 6, n.3; P.R.’s Mot. to Dismiss at 7,
n.4; Defs.’ Memo in Opp. at 1-2.) Further, the only third-party claim that Officer Mason can allege
is for contribution regarding Plaintiff King’s state-law wrongful death claim against him.!
Accordingly, at issue is whether Officer Mason can seek contribution from P.R. and Collins for
Plaintiff King’s underlying wrongful death claim.
I.
Under Federal Rule of Civil Procedure 12(b)(6), the Court may dismiss a cause of action
for “failure to state a claim upon which relief can be granted.” Such a motion “is a test of the

plaintiff's cause of action as stated in the complaint, not a challenge to the plaintiffs factual

 

| First, the parties correctly note that the City does not (and cannot) seek indemnification or contribution for any of
Plaintiff King’s Section 1983 claims; second, the parties correctly note that Officer Mason’s contribution and
indemnification claims against Third-Party Defendants are based exclusively on Plaintiff King’s state-law claim
against Officer Mason; third, Officer Mason recognizes his indemnification claims fail as a matter of law. (See Defs.’
Memo. in Opp. at 1—2) (“the only third-party claims that should remain pending after resolution of the instant motions
are Defendant/Third-Party Plaintiff Bryan Mason’s state-law claims for contribution from Third-Party Defendants
[Braxton, Collins, and P.R.].”); see also Allstate Ins. Co. v. U.S, Assocs, Realty, Inc., 11 Ohio App. 3d 242, 464 N.E.2d
169, 173 (Ohio Ct. App. 1983) (recognizing an indemnity claim must be based on an express or implied contract
between the defendant and the third-parties.).
allegations.” Golden v. City of Columbus, 404 F.3d 950, 958-59 (6th Cir. 2005). Therefore, the
Court must construe the complaint in the light most favorable to the non-moving party. Total
Benefits Planning Agency, Inc. v, Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir.
2008). The Court is not required, however, to accept as true mere legal conclusions unsupported
by factual allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Generally, a complaint must
contain a “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
R. Civ. P. 8(a)(2). Plaintiff need not allege detailed facts but must “give the defendant fair notice
of what the claim is, and the grounds upon which it rests.” Nader v. Blackwell, 545 F.3d 459, 470
(6th Cir. 2008) (quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007)). In short, a complaint’s factual
allegations “must be enough to raise a right to relief above the speculative level.” Bell Atlantic v.
Twombly, 550 U.S. 544, 555 (2007). It must contain “enough facts to state a claim to relief that is
plausible on its face.” /d. at 570.
NII.

This case presents a single issue: whether Officer Mason has a right to contribution against
P.R. and Collins for Plaintiff King’s underlying wrongful death claim. In Ohio, “fe/xcept as
otherwise provided in sections 2307.25 to 2307.28 of the Revised Code,” a right to contribution
may exist “if one or more persons are jointly and severally liable in tort...for the same wrongful
death ... even though judgment has not been recovered against all or any of them.” Ohio Rev.
Code § 2307.25(A) (emphasis added). The parties argue about whether Officer Mason has a right
to contribution against P.R. and Collins, focusing on whether P.R. and Collins could be jointly and
severally liable. By relying solely on Section 2307.25, however, the parties place the cart before
the horse. Section 2307.26 supersedes section 2307.25 and provides that when “there is no

judgment for...the wrongful death against the tortfeasor seeking contribution, that tortfeasor’s
right of contribution is barred....” Ohio Rev. Code § 2307.26. Since there is no judgment against
Officer Mason and the exceptions to section 2307.26 do not apply, his contribution claims are
premature.

The Court notes that, at first glance, sections 2307.25 and 2307.26 seem to be at odds.
Under section 2307.25, even without a judgment against any or all of the tortfeasors who are jointly
and severally liable, there may be a right of contribution. Yet under section 2307.26, in apparently
the same situation (where no judgment exists), the tortfeasor seeking contribution is barred, unless
an exception applies. Those exceptions explain the friction. When a contribution-seeking tortfeasor
who is not subject to any judgment settles with the injured party, the right of contribution is no
longer barred. If that happens, then section 2307.25 applies. At that point, the tortfeasor seeking
contribution may have that right “even though judgment has not been recovered against all or any
of them.” Ohio Rev. Code § 2307.25(A).

The relevant case law supports this procedure’s construction. See McPherson v. Cleveland
Punch & Shear Co., 816 F.2d 249, 250-51 (6th Cir. 1987) (“Thus, a cause of action for
contribution does not accrue until the joint tortfeasor has paid more than his proportionate share
of liability.”) (citing Nat'l Mut. Ins. Co. v. Whitmer, 70 Ohio St. 2d 149, 151 (1982)); see also
Whitmer, 70 Ohio St. 2d at 151 (“liability for contribution is distinct from the liability for the
jointly committed tort.... Liability for contribution arises only in favor of a joint tortfeasor and
then only when that tortfeasor has paid more than his proportionate share of the common liability.”)

Accordingly, since Officer Mason has not paid or been found liable for anything, his right

to contribution is barred without prejudice, in the event subsequent circumstances change the

analysis.
Iv.
For the reasons stated above, the Court GRANTS the Motions to Dismiss Defendants’
Third-Party Complaint (ECF No. 83, 84) and hereby DISMISSES without PREJUDICE Officer
Mason’s claims against P.R. and Collins, in accordance with this Opinion and Order.

IT IS SO ORDERED.

'~a7- LOLS L><—

DATE EDMPND A)SARGUS, JR.
UNI ATES DISTRICT JUDGE
